Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristin Grant on April 6, 2021.
Claims
The claim set filed March 25, 2021 has been amended as follows: 

1. (currently amended) A weighted chest protector, comprising:
Application No. 16/216,627Docket No.: 20180300l49KulkarniTResponse to Office Action(a) a front panel comprising a first connector on a portion of the front panel that is configured to sit on a wearer's shoulder, the first connector of the front panel having one or more parts: 
(b) a rear panel, wherein the rear panel is a trapezoid comprising of a horizontal top edge parallel to a horizontal bottom edge where the horizontal bottom edge is longer than the horizontal top edge, and two side edges each longitudinally extending between the horizontal bottom edge and the horizontal the top edge, and wherein the rear panel comprises a horizontal strap extending from each side of the horizontal bottom edge for 
(c) a stability strap extending vertically between the rear panel and an adjustable shoulder panel, the stability strap having a first end and a second end, the first end of the stability strap comprising a second connector having one or more parts for removably connecting the first end of the stability strap to a second end of the adjustable shoulder panel, the second end of the stability strap removably connected to a lower portion of the rear panel, and 
(d) the adjustable shoulder panel comprising: 
(i) a first end comprising a first connector, the first connector of the adjustable shoulder panel having one or more parts which correspond to the one or more parts of the first connector of the front panel for securing the first end of the adjustable shoulder panel to the front panel: 
(ii) the second end comprising a second connector, the second connector of the adjustable shoulder panel having one or more parts which correspond to the one 3Application No. 16/216,627Docket No.: 20180300l49KulkarniTResponse to Office Actionor more parts of the second connector of the stability strap for removably connecting the second end of the adjustable shoulder panel to the first end of the stability strap; and 
(iii) a weight affixed to the adjustable shoulder panel at a location which is closer to the second end of the adjustable shoulder panel than to the first end of the adjustable shoulder panel.  



3. (currently amended) The weighted chest protector of claim 1, wherein the one or more parts of the first connector[[s]] and the second connector[[s]] comprise snap fasteners.
  
4. (previously presented) The weighted chest protector of claim 1, wherein the weight of the shoulder panel is removable.
 
7. (previously presented) The weighted chest protector of claim 1, wherein the front panel further comprises of a front weight centrally located on an upper section of the front panel and a side weight on each side of a lower portion of the front panel wherein the side weights are of equal weight.  

9. (currently amended) A weighted chest protector, comprising: 
(a) a front panel comprising a first connector on a portion of the front panel that is configured to sit on a wearer's shoulder, the first connector of the front panel having one or more parts; 4Application No. 16/216,627Docket No.: 20180300l4gKulkarniT Response to Office Action 
(b) a rear panel, wherein the rear panel is a triangle comprising of a horizontal bottom edge and two side edges longitudinally converging from the horizontal bottom edge and meeting to form a point, and wherein the rear panel comprises a horizontal strap extending from each side of the horizontal bottom edge for connecting the rear 
(c) a stability strap extending vertically between the rear panel and an adjustable shoulder panel, the stability strap having a first end and a second end, the first end of the stability strap comprising a second connector having one or more parts for removably connecting the first end of the stability strap to a second end of the adjustable shoulder panel, the second end of the stability strap removably connected to a lower portion of the rear panel; and 
(d) the adjustable shoulder panel comprising:
(i) a first end comprising a first connector, the first connector of the adjustable shoulder panel having one or more parts which correspond to the one or more parts of the first connector of the front panel for securing the first end of the adjustable shoulder panel to the front panel; 
(ii) the second end comprising a second connector, the second connector of the adjustable shoulder panel having one or more parts which correspond to the one or more parts of the second connector of the stability strap for removably connecting the second end of the adjustable shoulder panel to the first end of the stability strap: and 5Application No. 16/216.627Docket No.: 2018030()49KulkarniT Response to Office Action 
(iii) a weight affixed to the adjustable shoulder panel at a location which is closer to the second end of the adjustable shoulder panel than to the first end of the adjustable shoulder panel.  



12. (previously presented) The weighted chest protector of claim 11, wherein the centrally located weight is removably connected to the rear panel.  
 
14. (previously presented) The weighted chest protector of claim 9, wherein the rear panel further comprises of a centrally located weight.  

15. (previously presented) The weighted chest protector of claim 14, wherein the centrally located weight is removably connected to the rear panel.  

16. (previously presented) The weighted chest protector of claim 9, wherein the adjustable shoulder panel is a rectangle.  

17. (currently amended) The weighted chest protector of claim 1, wherein the one or more parts of the first connector[[s]] and the second connector[[s]] comprise snap fasteners.

18. (previously presented) The weighted chest protector of claim 9, wherein the weight of the shoulder panel is removable.
  


20. (currently amended) A weighted chest protector, comprising: 
(a) a front panel comprising a first connector on a portion of the front panel that is configured to sit on a wearer's shoulder, the first connector of the front panel having one or more parts; 
(b)  a rear panel, wherein the rear panel comprises of a horizontal bottom edge and a horizontal top edge, and wherein the rear panel comprises a horizontal strap extending from each side of the horizontal bottom edge for connecting the rear panel to the front panel, and two vertical straps extending from the horizontal top edge for connecting the rear panel to the front panel; 
(c)  a stability strap extending vertically between the rear panel and an adjustable shoulder panel, the stability strap having a first end and a second end, the first end of the stability strap comprising a second connector having one or more parts for removably connecting the first end of the stability strap to a second end of the adjustable shoulder panel, the second end of the stability strap removably connected to a lower portion of the rear panel; and 
(h) the adjustable shoulder panel comprising: 
(i) a first end comprising a first connector, the first connector of the adjustable shoulder panel having one or more parts which correspond to the one 
(ii)  the second end comprising a second connector, the second connector of the adjustable shoulder panel having one or more parts which correspond to the one or more parts of the second connector of the stability strap for removably connecting the second end of the adjustable shoulder panel to the first end of the stability strap; and 
(iii)  a weight affixed to the adjustable shoulder panel at a location which is closer to the second end of the adjustable shoulder panel than to the first end of the adjustable shoulder panel.  

21. (previously presented) The weighted chest protector of claim 20, wherein the rear panel further comprises of a centrally located weight.  

22. (previously presented) The weighted chest protector of claim 21, wherein the centrally located weight is removably connected to the rear panel.  

23. (previously presented) The weighted chest protector of claim 20, wherein the rear panel further comprises of a centrally located weight.  

24. (previously presented) The weighted chest protector of claim 23, wherein the centrally located weight is removably connected to the rear panel.  


 
26. (previously presented) The weighted chest protector of claim 20, wherein the front panel further comprises of a front weight centrally located on an upper section of the front panel and a8Application No. 16/216,627Docket No.: 201803oo149KulkarniT Response to Office Actionside weight on each side of a lower portion of the front panel, wherein the side weights are of equal weight.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record, as none of them, alone or in combination, disclose a weighted chest protector having a front panel, a rear panel, and a shoulder panel connected to the front panel, and connected to the rear panel via a stability strap, the shoulder panel further comprising a weight, and wherein the rear panel comprises a vertical strap extending from the top edge of the rear panel for connecting the rear panel to the front panel. The closest prior art is Serewicz (US 6161226), Chen (US 7900283), and Conrad (US 5144694). Serewicz discloses a front panel, a shoulder panel, and a stability strap, but does not disclose a rear panel, a weight on the shoulder panel, vertical straps extending from the rear panel to the front panel, and a weight on the shoulder panel. Chen teaches a rear panel and the stability strap connected to the rear panel, but does not teach a weight, and vertical straps extending from the rear panel to the front panel. Conrad teaches a weight on the shoulder panel, but does not teach vertical straps extending from the rear panel to the front panel. Modifying Serewicz, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732